The language of the policy, "on frame mill building and all additions thereto adjoining and communicating . . . occupied by the assured as a pail shop," was apt to describe the buildings occupied by the plaintiff in manufacturing pails, and commonly spoken of as his pail shop. "All additions" means more than a single addition. "Adjoining" describes the addition built on to the main building. "Communicating" describes the dry-house and the engine-house, for they communicate with the main building by means of the movable bridge. 2 Cent. Dict., communicate, int. The description included all additions which either adjoin or communicate with the frame mill building and were occupied by the plaintiff for manufacturing pails. Consequently the policy covered both the engine-house and the dry-house.
Exception sustained: judgment for the plaintiff.
CHASE, J., did not sit: the others concurred. *Page 591